Supreme Court of Florida
                              ____________

                            No. SC21-1625
                             ____________

     IN RE: AMENDMENTS TO FLORIDA FAMILY LAW RULE OF
                  PROCEDURE 12.350.

                             April 7, 2022

PER CURIAM.

     This matter is before the Court for consideration of proposed

amendments to Florida Family Law Rule of Procedure 12.350. See

Fla. R. Gen. Prac. & Jud. Admin. 2.140(b)(1). We have jurisdiction.

See art. V, § 2(a), Fla. Const.

     The Florida Bar’s Family Law Rules Committee (Committee)

has filed a report proposing amendments to rule 12.350 (Production

of Documents and Things and Entry on Land for Inspection and

Other Purposes) to ensure that the rule accurately reflects the

parties that may appear in family law cases.

     The Committee and the Board of Governors of The Florida Bar

approved the proposed amendments. The Committee published its

proposals for comment prior to filing them with the Court and
received no comments. After the Committee filed its report, the

Court published the proposals and received no comments.

     Having considered the proposed amendments, the Court

hereby amends Florida Family Law Rule of Procedure 12.350 as

proposed by the Committee. In subdivision (b), the words

“respondent or third-party” are added before the term “defendant.”

     Accordingly, the Florida Family Law Rules of Procedure are

amended as set forth in the appendix to this opinion. New language

is indicated by underscoring. The amendments shall become

effective July 1, 2022, at 12:01 a.m.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Family Law Rules of Procedure

Ashley Elizabeth Taylor, Chair, Family Law Rules Committee,
Tampa, Florida, Joshua E. Doyle, Executive Director, and Mikalla
Andies Davis, Staff Liaison, The Florida Bar, Tallahassee, Florida,

          for Petitioner




                                -2-
                             APPENDIX


RULE 12.350. PRODUCTION OF DOCUMENTS AND THINGS
             AND ENTRY ON LAND FOR INSPECTION AND
             OTHER PURPOSES

     (a)   [NO CHANGE]

      (b) Procedure. Without leave of court the request may be
served on the petitioner after commencement of the action and on
any other party with or after service of the process and initial
pleading on that party. The request must set forth the items to be
inspected, either by individual item or category, and describe each
item and category with reasonable particularity. The request must
specify a reasonable time, place, and manner of making the
inspection or performing the related acts. The party to whom the
request is directed must serve a written response within 30 days
after service of the request, except that a respondent or third-party
defendant may serve a response within 45 days after service of the
process and initial pleading on that respondent or third-party
defendant. The court may allow a shorter or longer time. For each
item or category, the response must state that inspection and
related activities will be permitted as requested unless the request
is objected to, in which event the reasons for the objection must be
stated. If an objection is made to part of an item or category, the
part must be specified. When producing documents, the response
must include an accompanying notice filed in compliance with Rule
of General Practice and Judicial Administration 2.425 with the
court that states with specificity each document produced. When
producing documents, the producing party must either produce
them as they are kept in the usual course of business or must
identify them to correspond with the categories in the request. A
request for electronically stored information may specify the form or
forms in which electronically stored information is to be produced.
If the responding party objects to a requested form, or if no form is
specified in the request, the responding party must state the form
or forms it intends to use. If a request for electronically stored


                                -3-
information does not specify the form of production, the producing
party must produce the information in a form or forms in which it is
ordinarily maintained or in a reasonably usable form or forms. The
party submitting the request may move for an order under rule
12.380 concerning any objection, failure to respond to the request,
or any part of it, or failure to permit the inspection as requested.

     (c)   [NO CHANGE]

     (d)   [NO CHANGE]




                               -4-